Citation Nr: 1828749	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2009, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an effective date earlier than November 10, 2009, for the award of Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the claims file resides with the Columbia, South Carolina RO.

In March 2018, a Board hearing was held before the undersigned.  A transcript of the hearing is of record.

The Veteran had also disagreed with the denial of service connection for migraine headaches.  He was provided a statement of the case in March 2016; however, he did not perfect his appeal as to this matter by filing a substantive appeal.  Thus, the matter of service connection for migraine headaches is not before the Board at this time.

The Board notes that the Veteran's VA record has been rebuilt following a past loss of its original contents.  There is no suggestion in this case that any known evidence or information pertinent to the particular matter currently on appeal before the Board has been lost or remains outstanding at this time.  The Board finds that final appellate review is appropriate at this time.


FINDINGS OF FACT

1.  The Veteran's claim to reopen the matter of service connection for a mental disability was received by VA on November 10, 2009; the evidence does not show and he does not claim that an unadjudicated formal or informal claim for VA compensation benefits was submitted prior to this.

2.  The Veteran met the criteria for TDIU and eligibility for DEA benefits as of November 10, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 10, 2009, for the grant of TDIU have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157 (as in effect prior to March 24, 2015), 3.160, 3.400 (2017).

2.  The criteria for an effective date earlier than November 10, 2009, for the grant of DEA benefits have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157 (as in effect prior to March 24, 2015), 3.160, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an earlier effective date for the grants of TDIU and DEA benefits.  He claims that he should be considered totally disabled back to 1979 because he was discharged from military service with a psychiatric disorder, he has been treated (hospitalization and outpatient treatment) for mental health (and drug) problems over the years and has not been able to keep a job for more than 6 months; however, VA did not help him and denied his claims.  See, e.g, February 2010 and September 2014 VA Form 21-4138, Statement in Support of Claim; October 2011 VA Form 21-0820, Report of Contact (NOD), August 2014 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), April 2016 statement from Veteran and March 2018 Board hearing transcript.  Based on the evidence of record, the Board finds that the assigned effective date is the earliest possible effective date assignable in this case.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2017). 

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014). 

As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Review of the record shows that, on November 10, 2009, VA received the Veteran's request to reopen his claim for service connection for a mental disability.  As noted above, the Veteran's VA record has been rebuilt following a past loss of its original contents.  However, the record does not show that an unadjudicated formal or informal claim for VA compensation benefits was submitted prior to November 10, 2009.  The Veteran does not claim otherwise.  Moreover, during his March 2018 Board hearing, the Veteran testified that he had been seeking service connection "since 1980," he "put in claim after claim" but was repeatedly told he was not service connected so he "quit filing."  

By an October 2010 rating decision, the RO granted service connection for schizophrenia and assigned an initial 70 percent disability rating, effective November 10, 2009.  The Veteran does not have any other service-connected disabilities.  

By an August 2011 rating decision, the RO granted TDIU and eligibility for DEA benefits, effective November 10, 2009.  The effective date of November 10, 2009 for the TDIU rating is predicated on the severity of the Veteran's service-connected schizophrenia (rated as 70 percent disabling).  In turn, the effective date for DEA benefits was based on the effective date for the grant of TDIU.  Pursuant to applicable law and regulation, DEA benefits are derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501; 38 C.F.R. § 3.807.

Initially, the Board finds that a claim for TDIU and DEA benefits was constructively received by VA on November 10, 2009, the beginning of the initial rating period for schizophrenia after service connection was granted.  Prior to this date, the Veteran was not service connected for any disability and did not meet the threshold percentage requirements for TDIU set forth under 38 C.F.R. § 4.16(a).

Upon consideration of the above, the Board finds that the preponderance of evidence weighs against the Veteran's claim, as there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as not being earlier than the date of claim under the statute and as the date of claim or the date entitlement arose, whichever is later, under the regulation.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

Overall, the Board finds no written statement prior to November 10, 2009 which can reasonably be construed as reflecting an intent to file a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran does not claim otherwise; rather, he has testified that he gave up filing his claim after repeated denials.

The Board has considered whether 38 C.F.R. § 3.157(b), in effect prior to March 24, 2015, is applicable.  This provision stated that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

Review of the record shows the Veteran's receipt of recurrent mental health treatment since his separation from service and prior to receipt of his November 10, 2009 claim to reopen.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, any reference to psychiatric symptoms in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. § 3.157(b).  Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249. 

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection for schizophrenia (and the predicated TDIU and eligibility for DEA benefits) earlier than November 10, 2009 is warranted, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date earlier than November 10, 2009 for the grant of TDIU and eligibility for DEA benefits is not warranted, there is no reasonable doubt to be resolved, and the appeal is denied.  38 U.S.C. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than November 10, 2009, for TDIU is denied.

An effective date earlier than November 10, 2009, for DEA benefits is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


